Citation Nr: 1002935
Decision Date: 01/20/10	Archive Date: 03/15/10

Citation Nr: 1002935	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  03-16 948	)	DATE JAN 20 2010
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder.

2.  Entitlement to service connection for a respiratory 
disorder, to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The Veteran served on active duty from April 1956 to November 
1959, and from September 1960 to September 1964.

This appeal arises before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Muskogee, Oklahoma.

In a March 2007 decision, the Board reopened the claim of 
entitlement to service connection for a bilateral foot 
disorder.  The Board then denied the issues of entitlement to 
service connection a bilateral foot disorder and a 
respiratory disorder, to include as due to asbestos exposure.  
The Veteran appealed the March 2007 decision to the United 
States Court of Appeals for Veterans Claims (Court).  Based 
on a June 2008 Joint Motion for Remand (Joint Motion), the 
Court remanded this appeal in June 2008 for development in 
compliance with the Joint Motion.  

In February 2009, the Veteran perfected an appeal as to the 
issues of entitlement to service connection for bilateral 
hearing loss, tinnitus, and depression, as secondary to the 
service-connected left varicocele and inguinal hernia.  These 
issues are not yet certified to the Board, and therefore the 
Board does not have jurisdiction. 

A motion to advance this case on docket was granted by the 
Board.  See 38 U.S.C.A. § 7101 (West 2002); 38 C.F.R. 
§ 20.900(c) (2009).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


ORDER TO VACATE

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
veteran or his representative, or on the Board's own motion 
when there has been a denial of due process.  38 C.F.R. § 
20.904(a) (2009).  Here, the Court remanded the Board's 
decision on the issues of entitlement to service connection 
for a bilateral foot disorder and for a respiratory disorder 
finding that VA had failed to adequately address the adequacy 
of the VA examination, treatment records and lay statements.  
Accordingly, the Board decision in March 2007 failed to 
provide the Veteran due process under the law.  Therefore, in 
order to prevent prejudice to the Veteran, the March 9, 2007 
decision of the Board that denied service connection for a 
bilateral foot disorder and for a respiratory disorder must 
be vacated, and a new decision will be entered as if that 
part of the March 2007 decision by the Board had never been 
issued.  


REMAND

The June 2008 Court Order remanded the issue of entitlement 
to service connection for a bilateral foot disorder to the 
Board for compliance with the June 2008 Joint Motion.  The 
Joint Motion stated that VA had not properly considered the 
competency of the Veteran's statements, to include 
aggravation of his foot disorder while in service.

The Court Order also remanded the issue of entitlement to 
service connection for a respiratory disorder, to include as 
the result of asbestos exposure to the Board for compliance 
with the June 2008 Joint Motion.  The Joint Motion stated 
that VA had not discussed the adequacy of the VA medical 
examination in February 2006 as although the examiner stated 
he reviewed the claims file, the examination report did not 
specify that it considered the private medical evidence in 
the claims file and VA failed to give adequate reasons and 
bases regarding the weight to be given a May 2003 private 
medical record.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claims.  Based on his 
response, the RO must attempt to procure 
copies of all records which have not 
previously been obtained from identified 
treatment sources.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the Veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The Veteran must then be 
given an opportunity to respond.  

2.  The RO must ask the Veteran to 
provide his medical credentials and must 
make a determination as to the competence 
of the Veteran's statements as to medical 
diagnoses and causation, to include 
aggravation of a pre-existing disorder 
during his active military service.

3.  Thereafter, the Veteran must be 
afforded VA examination(s) to determine 
the nature, extent, and etiology of any 
bilateral foot and of any respiratory 
disorder, to include as a result of 
asbestos exposure.  All indicated tests 
and studies must be performed.  The 
claims folder must be reviewed by the 
examiner in conjunction with the 
examination.  Following a review of the 
service and post service medical records, 
the Veteran's statements, other lay 
statements, and private and VA clinical 
findings and evaluations reports, the 
examiner(s) must state whether any 
bilateral foot disability and respiratory 
pathology found are related to the 
Veteran's military service.  The 
examiner(s) must also state whether any 
diagnosed bilateral foot disability or 
respiratory pathology is shown by the 
medical evidence to have pre-existed the 
Veteran's military service, and if so, 
whether it was aggravated thereby.  The 
examiner(s) must reconcile all 
conflicting diagnoses.  A complete 
rationale must be provided for all 
opinions expressed.  If the requested 
opinions cannot be made without resort to 
speculation, the examiner(s) must state 
this and specifically explain why an 
opinion cannot be provided without resort 
to speculation.  The reports prepared 
must be typed.

4.  The RO must notify the Veteran that 
it is his responsibility to report for 
any scheduled examinations and to 
cooperate in the development of the 
claims.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. § 3.158, 3.655.  In the event 
that the Veteran does not report for any 
scheduled examinations, documentation 
must be obtained which shows that notice 
scheduling the examination(s) was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

5.  After undertaking any other 
development deemed essential in addition 
to that specified above, the RO must 
readjudicate the Veteran's claims for 
service connection for a bilateral foot 
disorder and a respiratory disorder, to 
include as the result of asbestos 
exposure, with application of all 
appropriate laws and regulations, 
including appropriate consideration of 
lay witness statements, aggravation of a 
pre-existing condition, and the laws and 
regulations governing the adjudication of 
claims involving asbestos and 
consideration of any additional 
information obtained as a result of this 
remand.  If the issues on appeal remain 
denied, a supplemental statement of the 
case must be provided to the Veteran and 
his representative, and they must be 
provided an opportunity to respond.  
Thereafter, the appeal must be returned 
to the Board for appellate review.  

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



Citation Nr: 0707132	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  03-16 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
bilateral foot disorder.

2.  Entitlement to service connection for a respiratory 
disorder, to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1956 to November 
1959, and from September 1960 to September 1964.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from the Department of Veterans Affairs (VA) Regional Office 
in Muskogee, Oklahoma (RO).

A motion to advance this case on the Board's docket was 
received and granted by the Board in March 2005, for good 
cause.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2005).

By correspondence dated in May 2006, the veteran raised the 
issue of entitlement to an increased evaluation for service-
connected left variocele.  As the pertinent developed for 
appellate review, it is referred to the RO for the 
appropriate actions.


FINDINGS OF FACT

1.  Service connection for a bilateral foot disorder was 
denied by a December 1974 unappealed rating decision.

2.  Additional evidence received subsequent to the December 
1974 rating decision includes May 1976, August 1990, and 
February 2006 VA examination reports; a March 2001 fee-based 
examination report; April 2003 and June 2004 private 
physician opinion letters; an October 2003 statement from the 
veteran's sister; and VA outpatient treatment records dated 
from March 1993 to October 2006.

3.  The additional evidence with regard to the veteran's 
claim to reopen the issue of entitlement to service 
connection for a bilateral foot disorder is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

4.  Review of the veteran's service medical records show that 
the veteran had bilateral pes planus on service entrance in 
April 1956, but show no evidence of a diagnosed respiratory 
disorder. 


5.  The medical evidence of record does not relate any 
diagnosed respiratory disorder to service.

6.  The medical evidence of record does not show that the 
veteran's preexisting bilateral foot disorder was aggravated 
by service, or that any current foot disorder is related to 
his military service.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for a bilateral foot disorder is new and 
material, and therefore, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a) 
(2001).

2.  A bilateral foot disorder was not incurred in, or 
aggravated by, military service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

3.  A respiratory disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for service connection, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to initial 
adjudication of the veteran's claim, a letter dated in March 
2001 satisfied the duty to notify provisions; additional 
letters were sent in October 2001, September 2003, and 
September 2005.  Although the veteran was not provided with 
regulations pertaining to the submission of new and material 
evidence with regard to his bilateral foot disorder claim, 
the Board concludes that the veteran has not been prejudiced 
by this omission, as the decision below finds that sufficient 
new and material evidence has been submitted to reopen that 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Pertinent regulations explicitly provide that, "[n]othing in 
[38 U.S.C.A. § 5103A] shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
[38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A (f).  However, 
the veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran was also accorded VA examinations in December 2002 
and February 2006.  38 C.F.R. § 3.159(c) (4).  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
order to establish service connection for the veteran's 
claimed disorders, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Bilateral Foot Disorder

The RO denied service connection for a bilateral foot 
disorder in December 1974, and notice of that decision was 
provided to the veteran the same month.  He did not appeal 
and that decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104.  The matter under consideration at that time was 
whether the veteran's preexisting bilateral foot disorder had 
been aggravated by his military service.  

In order for the veteran's claim to be reopened, evidence 
must have been presented or secured since the December 1974 
rating decision that is "new and material," that is, 
evidence that is relevant to, and probative of, this matter.  
38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 
(1996); see also Graves v. Brown, 8 Vet. App. 522, 524 
(1996).  

The veteran's claim to reopen the issue of entitlement to a 
bilateral foot disorder was received in March 2001.  
Accordingly, the relevant VA regulation provides that "[n]ew 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(2001).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that "new" evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.


The evidence of record at the time of the December 1974 
rating decision relevant to the veteran's claim for service 
connection for a bilateral foot disorder included his service 
medical records and the October 1974 VA examination report.  
The additional evidence added to the record since the 
December 1974 rating decision includes VA examination reports 
dated in May 1976, August 1990, and February 2006; a fee-
based examination report dated in March 2001; private 
physician opinion letters dated in April 2003 and June 2004; 
a statement from the veteran's sister dated in October 2003; 
and VA outpatient treatment records dated from March 1993 to 
October 2006.  


Within the new evidence noted above, there are three opinions 
which speak to whether the veteran's preexisting bilateral 
foot disorder was aggravated in service.  This evidence was 
not of record in December 1974, and bears directly and 
substantially upon the issue of entitlement to service 
connection for a bilateral foot disorder.  Accordingly, this 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim, and the issue 
of entitlement to service connection for a bilateral foot 
disorder is reopened.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2006).  In this case, the veteran's 
April 1956 enlistment examination shows that he had bilateral 
pes planus on service entrance.  

To establish service connection for a disorder that 
preexisted service, it is necessary to show that the disorder 
increased in severity in service.  Aggravation will be found 
where there is an increase in disability during service, 
unless there is a specific finding that the increase in 
disability was due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  A veteran seeking 
service connection by aggravation is not entitled to 
presumption of aggravation in service, where there was 
temporary worsening of symptoms, but the condition itself did 
not worsen.  Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).

As noted above, the veteran's April 1956 service entrance 
examination showed that he had bilateral pes planus, wore 
arch supports, and was mildly symptomatic on walking.  To 
that end, a physical profile rating of "2" was assigned for 
the lower extremities.  However, beginning with a June 1956 
service medical record, and continuing through his November 
1959 service separation examination, the physical profile 
rating was upgraded to "1" for the lower extremities.  
Similarly, on reenlistment in September 1960, the pes planus 
was again noted, found to be moderate but asymptomatic; the 
physical profile was continued as "1."  Both the October 
1962 specialty program physical, as well as the September 
1964 discharge physical, noted no evidence of a chronic foot 
disorder, including pes planus.  

The postservice medical evidence of record shows diagnoses of 
bilateral pes planus and bilateral hallux valgus.  
Specifically, the October 1974 VA examination noted a 
diagnosis of bilateral pes planus, which was also noted in 
October 2003 and April 2004 VA outpatient treatment notes, 
April 2003 and June 2004 private opinion letters, and the 
February 2006 VA examination.  Additionally, bilateral hallux 
valgus was noted on VA x-ray in November 2003 and December 
2003, and in the June 2004 private opinion letter.  

However, the weight of the evidence of record does not show 
that the veteran's preexisting foot disorder was aggravated 
by his military service, to include the development of 
bilateral hallux valgus.  The February 2006 VA examiner 
concluded that the veteran's preexisting bilateral pes planus 
was not aggravated by service.  The rationale given stated 
that at the time of the February 2006 VA examination, the 
veteran's pes planus was mild to moderate in the left foot, 
and mild in the right foot.  Thus, since the bilateral pes 
planus was at least moderate in nature on service entrance, 
no aggravation of the preexisting condition had occurred.  
The examiner's opinion was based on a review of the veteran's 
claims file, to include his service medical records, past VA 
examinations, and VA outpatient treatment records, as well as 
the two opinion letters provided by the veteran's private 
physicians.  

Conversely, the June 2004 private opinion letter provides a 
medical history of the progression of the veteran's bilateral 
foot disorder, which was based on the veteran's reported 
history.  The veteran's history noted by the physician is 
inconsistent with the service medical records in the claims 
file; the service medical records do not contain any evidence 
that the veteran specifically sought treatment or complained 
about his foot symptomatology to any military physician, or 
was denied specialty foot orthotics.  Additionally, the 
opined that generally hallux valgus is a condition that is 
caused by pes planus.  However, the private physician did not 
note any treatment or history between the time of the 
veteran's separation from service and the current time, did 
not specify whether the veteran's hallux valgus was the 
result of his pes planus, and did not opine as to whether the 
veteran's military service was a factor in the development of 
the current conditions, as opposed to the natural progression 
of the preexisting condition.  Accordingly, this opinion is 
not probative to determine the issue of service connection.  
See Grover v. West, 12 Vet. App. 109, 112 (1999); Miller v. 
West, 11 Vet. App. 345, 348 (1998); Green v. Derwinski, 1 
Vet. App. 121, 124 (1991). 

Similarly, in the April 2003 private opinion letter, the 
physician's statement that the veteran's bilateral foot 
symptomatology "progressed" during the course of service 
was based on the veteran's reported medical history, not on a 
review of the service medical records or other objective 
medical evidence.  See id.  Additionally, the private 
physician stated that the veteran used toe separators and 
shoe inserts for ongoing foot pain associated with the 
bunions he developed in service.  Because there is no 
evidence that the veteran developed bunions in service, this 
opinion was based on an inaccurate factual premise and is not 
probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
Because this opinion lacks foundation in objective medical 
evidence, and does not provide a definite causal connection, 
it does not carry the required probative value necessary for 
appellate consideration.  See Perman v. Brown, 5 Vet. App. 
237, 241 (1993).

As the probative evidence of record does not show that the 
veteran's preexisting bilateral foot disorder was aggravated 
by his military service, the preponderance of the evidence is 
against his claim.  As such, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  See 
38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Respiratory Disorder

In documents the veteran completed in May 2001, in 
conjunction with a private asbestos lawsuit, the veteran 
reported having been exposed to asbestos during the course of 
his military service, and for an additional 8 years 
subsequent to service in his work as a laborer, maintenance 
machine shop production worker, and welder's assistant.  
However, in his October 2005 VA asbestos exposure 
questionnaire, the veteran reported being exposed to asbestos 
only during his military service.
Review of the veteran's service medical records shows no 
evidence of any complaints of respiratory symptomatology, and 
no diagnoses of any chronic respiratory or pulmonary 
disorder.  In October 2000, a private physician diagnosed 
pulmonary asbestosis, based on the veteran's report of an 
appropriate exposure history, an adequate latency period, and 
x-rays showing mild circumscribed pleural thickening and 
parenchymal changes.  In April 2003, a second private 
physician found that the pleural thickening and increased 
interstitial markings shown on the October 2000 chest x-ray 
were consistent with a history of asbestos exposure.  
Finally, despite normal physical examination of the lungs and 
normal pulmonary function tests (PFTs), a private physician 
in May 2003 diagnosed bilateral pulmonary asbestosis and 
asbestos-related pleural disease, based on the history of 
significant exposure to aerosolized asbestos, coupled with 
the latency period and radiographic findings.

Conversely, the October 1974, May 1976, August 1990 VA 
examinations, and multiple VA chest x-rays dated from March 
1993 through December 2001, showed no evidence of a chronic 
respiratory disorder.  A December 2002 VA examination showed 
normal physical examination of the lungs, normal PFTs, and a 
diagnosis of history of exposure to asbestos with a normal 
examination.  The accompanying chest x-ray showed some benign 
pleural interstitial thickening, but no evidence of any 
calcific pleural disease, pathognomonic for asbestos 
exposure.  Similarly, an August 2003 VA chest x-ray showed 
subpleural nodules in the peripheral anterior segment of the 
right middle lobe, but no masses, plaques or considerations 
to suggest asbestos exposure or asbestosis.  The February 
2006 VA examiner concluded that the veteran had a history of 
asbestos exposure, but no current asbestos-related diagnosis, 
because his radiological studies showed no evidence of 
asbestosis and his PFTs were within normal limits.  Finally, 
in August 2006, the veteran reported a history of asbestosis, 
but based on the findings that the veteran's radiological 
studies and pulmonary function tests were normal, and that he 
had no asbestosis symptoms, the diagnosis was asthma.

Regardless of the above, to substantiate a claim for service 
connection, it is critical that the medical evidence of 
record contain an opinion relating a claimant's current 
disorder to his military service.  In this case, the October 
2000, April 2003, and May 2003 private examinations all 
relate the veteran's respiratory disorder to his reports of 
asbestos exposure, but make no mention of his military 
service.  The veteran has previously reported that he was 
exposed to asbestos for a period of 8 years subsequent to 
service, in addition to alleging that he was exposed during 
service.  For this reason, a relationship between his current 
respiratory disorder and incidents during his military 
service cannot be implied.  Ultimately, there is no nexus 
opinion of record which explicitly relates any currently 
diagnosed respiratory to his military service or an incident 
therein.  Accordingly, service connection for a respiratory 
disorder, to include as due to asbestos exposure, is not 
warranted.

With no evidence showing that any currently diagnosed 
respiratory disorder is related to service, the preponderance 
of the evidence is against the veteran's claim.  As such, the 
benefit of the doubt doctrine is inapplicable, and the claim 
must be denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. 
App. at 49.


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for a bilateral foot 
disorder is reopened.

Service connection for a bilateral foot disorder is denied.

Service connection for a respiratory disorder, to include as 
due to asbestos exposure, is denied.



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


